Citation Nr: 0412649	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a notice of disagreement with a January 11, 2001, 
determination which assigned an effective date for a grant of 
additional compensation for a dependent spouse was timely 
filed.

2.  Entitlement to an effective date earlier than August 14, 
1999, for a grant of additional compensation for a dependent 
spouse.

3.  Entitlement to an effective date earlier than October 23, 
2000, for a grant of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to an effective date earlier than February 
25, 1994, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 2001 and May 2003 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to an earlier effective date for a 
grant of service connection for bilateral hearing loss and to 
an earlier effective date for a grant of entitlement to TDIU 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


FINDINGS OF FACT

1.  On January 11, 2001, the RO sent notice to the veteran, 
but not to his attorney, that additional compensation had 
been awarded for a dependent spouse and was payable as of 
September 1, 2000.

2.  In a letter dated February 11, 2002, the RO informed the 
veteran and his attorney that the veteran's deceased 
dependent spouse had been included in his award from August 
1, 2000, to May 1, 2001.

3.  A notice of disagreement with the effective date assigned 
for the grant of additional compensation for a dependent 
spouse was received from the veteran's attorney on February 
21, 2002.

4.  The veteran's combined service-connected rating for 
compensation purposes was increased to 30 percent effective 
March 24, 1989, and the veteran was notified of the rating 
action in March 1990.

5.  The veteran did not submit proof of dependents within one 
year of the notification that his combined service-connected 
rating had been increased to 30 percent.

6.  On August 14, 2000, the veteran filed a declaration of 
status of dependents showing his marriage on October [redacted], 
1955, and submitted a photocopy of a marriage certificate 
signed by a clergyman, which met the requirements for 
acceptable proof of marriage then in effect.


CONCLUSIONS OF LAW

1. A notice of disagreement with a January 11, 2001, 
determination that assigned an effective date for a grant of 
additional compensation for a dependent spouse was timely 
filed.  38 U.S.C.A. §§ 1115, 5104 (West 2002); 38 C.F.R. 
§ 20.302(a) (2003); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992); Kuo v. Derwinski, 2 Vet. App. 662, 665-666 (1992).

2.  Entitlement to an effective date earlier than August 14, 
1999, for a grant of additional compensation for a dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5110(a)(f) 
(West 2002); 38 C.F.R. §§ 3.204, 3.205 (1989); 38 C.F.R. §§ 
3.204, 3.205 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court, in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), discussed four notice elements under 
the VCAA:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this decision the Board finds that a notice of 
disagreement to the RO's January 2001 decision was timely 
received.  This determination is completely favorable to the 
veteran such that no further action is required to comply 
with the VCAA and the implementing regulations before 
addressing the timeliness matter.  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA with respect to the issue of 
entitlement to an earlier effective date for the grant of 
additional compensation for a dependent spouse such that the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, the Board must emphasize the chronological and 
procedural history of this issue.  After receiving the 
veteran's August 2000 request to add his spouse to his award, 
the RO issued a January 2001 letter advising the veteran that 
the requested action had been taken, with the effective date 
of increased payment of September 1, 2000.  Only after his 
spouse's death, and his attorney's initial notice of the 
dates the additional dependent benefits were made effective, 
was the issue of entitlement to earlier effective date 
raised.  Thereafter, the RO proceeded as if no timely notice 
of disagreement on the dependency effective date had been 
received.  In the May 2003 statement of the case, however, 
the veteran was notified of the applicable laws and 
regulations pertinent to the assignment of effective dates 
for additional awards for dependent spouses, as well as the 
definitions of acceptable proof of dependency for VA benefits 
purposes.  He was specifically advised that the evidence of 
record did not acceptably prove dependency until August 2000.  
In the May 2003 rating decision the RO amended the effective 
date to August 1999 and explained to the veteran that the 
basis for such revision was consideration of VA liberalizing 
definitions as to proof of dependency status, allowing for no 
more than a one-year retroactive award.  In the supplemental 
statement of the case furnished in August 2003, the RO 
included the laws and regulations pertinent to liberalizing 
changes in the law and effective dates and advised the 
veteran of the reason for the determination made.  Such 
actions constituted notice to the veteran as to the legal 
authority governing disposition of his claim, the facts 
considered, and the evidence that was not of record and 
needed to substantiate his claim.  Throughout the appeal the 
veteran was afforded opportunity to provide evidence and 
argument in support of his claim.  Here the Board emphasizes 
that, further notification and development action is not 
required pursuant to the VCAA, because the issue is purely a 
legal question.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Specifically, neither the veteran nor his attorney 
argue that additional evidence is available.  Rather, the 
argument before the Board is that, the facts as recognized by 
the Board, and the laws extant during the appeal, support a 
grant of benefits prior to 1999.  As further discussed in the 
Reasons and Bases herein below, such argument does not 
comport with governing law and regulations concerning the 
assignment of effective dates, which is dispositive in this 
case, and the veteran has been clearly advised of same.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Therefore, based on these particular facts, the Board is 
satisfied that VA has complied with the notification and 
assistance requirements of the VCAA and the implementing 
regulations, and, to the extent any deficiencies exist, the 
failure to correct such is nonprejudicial to the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of this claim.  

II.  Timeliness of Notice of Disagreement

A.  Legal Criteria

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.

Except in the case of simultaneously contested claims, a 
claimant or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302(a).

In the case of a decision affecting the provision of benefits 
to a claimant, the Secretary shall, on a timely basis, 
provide to the claimant and to the claimant's representative 
notice of such decision.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104(a).

When a claimant and the claimant's representative are not 
both provided with copies of a decision by an RO or the 
Board, the time within which to file a timely notice of 
disagreement or an appeal does not begin to run, and the 
decision does not become final.  See Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992); Kuo v. Derwinski, 2 Vet. App. 662, 
665-666 (1992), appeal dismissed, 9 Vet. App. 273 (1996).

B.  Factual Background and Analysis

The veteran appointed his current attorney in October 1997.  
In a January 1998 letter to her, the RO recognized B. J. C. 
as the veteran's attorney.  The letter stated that VA 
communications would be sent to the veteran with copies to 
the attorney.  The letter noted that 38 U.S.C.A. § 5104 
requires VA to send notices of decisions to the claimant and 
to the attorney.

In August 2000, the veteran filed VA Form 21-686c, 
Declaration of Status of Dependents, on which he stated that 
he was married to J.  He attached a photocopy of a marriage 
certificate showing a date of marriage of October [redacted], 1955.  
In August 2000, the veteran's combined service-connected 
rating for compensation purposes was 30 percent, effective 
March 24, 1989.

On January 11, 2001, the RO sent the veteran a letter 
notifying him that additional compensation benefits for his 
spouse were included in his award effective September 1, 
2000.  The claims file copy of the letter did not show that a 
copy had been sent to the veteran's attorney.

A notice of disagreement with the effective date of the grant 
of additional compensation for a dependent spouse was 
received from the veteran's representative on February 21, 
2002, which was more than one year after the RO's letter of 
notification to the veteran dated January 11, 2001.  The RO 
found that the notice of disagreement was not timely filed.  
Because a copy of the RO's notification letter of January 11, 
2001, was not sent to the veteran's attorney, however, the 
requirements of 38 U.S.C.A. § 5104(a) were not met.  
Consequently, the time within which the veteran might appeal 
the effective date of the grant of additional compensation 
for a dependent spouse did not begin to run on 
January 11, 2001, and the effective date determination of 
January 11, 2001, did not become final.  See 38 U.S.C.A. 
§ 5104(a); Ashley, Kuo, supra.  The Board concludes that the 
notice of disagreement filed on February 21, 2002, was 
timely.  38 C.F.R. § 20.302(a).

III. Effective Date of Grant of Additional Compensation for 
Dependent Spouse

A.  Legal Criteria

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. §  1114, and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115 (West 2002).


On March 24, 1989, the date on which the veteran became 
entitled to additional compensation for dependents, 38 C.F.R. 
§ 3.205, pertaining to marriage, provided as follows:

(a)	Proof of marriage.  Marriage is established by one 
of the following types of evidence:

(1)	Copy of the public record of marriage, 
certified or attested, or by an abstract of the 
public record, containing sufficient data to 
identify the parties, the date and place of 
marriage, and the number of prior marriages by 
either party if shown on the official record, 
issued by the officer having custody of the record 
or one authorized to act for such officer bearing 
the seal of such office, or otherwise properly 
identified, or a certified copy of the church 
record of marriage.
(2)	Official report from service department as to 
marriage which occurred while the veteran was in 
service.
(3)	The affidavit of the clergyman or magistrate 
who officiated.
(4)	The original certificate of marriage 
accompanied by proof of its genuineness and the 
authority of the person to perform the marriage.
(5)	The affidavits or certified statements of two 
or more eyewitnesses to the ceremony.
(6)	In jurisdictions where marriages other than by 
ceremony are recognized, the affidavits or 
certified statements of one or both of the parties 
to the marriage, if living, setting forth all of 
the facts and circumstances concerning the alleged 
marriage, such as the agreement between the 
parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of 
residence, and whether children were born as the 
result of the relationship.  This evidence should 
be supplemented by affidavits or certified 
statements from two or more persons who know as 
the result of personal observation the reputed 
relationship which existed between the parties to 
the alleged marriage including the periods of 
cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, 
and whether they were generally accepted as such 
in the communities in which they lived.
(7)	Any other secondary evidence which reasonably 
supports a belief by the adjudicating activity 
that a valid marriage actually occurred.

On March 24, 1989, 38 C.F.R. § 3.204, pertaining to evidence 
other than evidence of service, provided as follows:

(a)	Marriage or birth.  The classes of evidence to be 
requested for the purpose of establishing marriage, age, 
or relationship are indicated in §§ 3.205 and 3.209 in 
the order of preference.  Failure to furnish the higher 
class, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to 
prove the point involved.
(b)	Marriage, birth, or death.  A certified copy or 
abstract of a record referred to in §§ 3.205, 3.209, and 
3.211, which is not certified over the signature and 
official seal of the person having custody of the 
record, will be accepted nevertheless if:

(1)	The person having custody of the record has no 
official seal, and the copy or abstract bears his 
or her signature and is either sworn to by such 
person or is on a blank printed especially for 
that purpose; or
(2)	The copy is made by a field examiner or other 
employee of the Department of Veterans Affairs who 
is authorized to administer oaths.

(c)	Acceptability of photocopies. (1) Photocopies of 
original documents necessary to establish birth, death, 
marriage, or relationship under the provisions of 
§§ 3.205 through 3.215 of this part are acceptable as 
evidence if an individual described in paragraph (c)(2) 
of this section has viewed the original document to be 
copied, is satisfied as to the document's genuineness 
and freedom from alteration, and certifies that the 
photocopy submitted as evidence is a true and exact copy 
of the original document viewed.   

(2) For purposes of this paragraph, individuals authorized 
to certify photocopies of original documents are limited 
to:

(i)	Any VA employee who is authorized to administer 
oaths.
(ii)	Any representative of a veterans' service 
organization who is accredited under the provisions 
of Part 14 of this title.
(iii)	Military or civilian personnel appointed on orders 
for this purpose by the commander of a military 
installation.
(iv)	Any official of an approved educational institution 
or rehabilitation facility who is authorized to 
certify enrollments when such documentary evidence is 
submitted in connection with a claim for benefits 
under 38 U.S.C. chapters 30, 31, or 34.

(3) For purposes of this paragraph, the term "original 
documents" includes certified copies of official 
documents issued by custodians of public records.   

Prior to August 14, 2000, when the veteran filed a 
declaration of status of dependents, 38 C.F.R. § 3.204 was 
amended.  See 61 Fed. Reg. 56626 (Nov. 4, 1996).  Revised 
38 C.F.R. § 3.204 provides as follows:

(a)(1) Except as provided in paragraph (a)(2) of this 
section, VA will accept, for the purpose of determining 
entitlement to benefits under laws administered by VA, the 
written statement of a claimant as proof of marriage, 
dissolution of a marriage, birth of a child, or death of a 
dependent, provided that the statement contains the date 
(month and year) and place of the event; the full name and 
relationship of the other person to the claimant; and, where 
the claimant's dependent child does not reside with the 
claimant, the name and address of the person who has custody 
of the child.  In addition, a claimant must provide the 
social security number of any dependent on whose behalf he or 
she is seeking benefits.
(2) VA shall require the types of evidence indicated in 
§§ 3.205 through 3.211 where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or there is a reasonable 
indication in the claimant's statement or otherwise of fraud 
or misrepresentation of the relationship in question.
(b)	Marriage or birth.  The classes of evidence to be 
furnished for the purpose of establishing marriage, 
dissolution of marriage, age, relationship, or death, if 
required under the provisions of paragraph (a)(2) are 
indicated in §§ 3.205 through 3.211 in the order of 
preference.  Failure to furnish the higher class, 
however, does not preclude the acceptance of a lower 
class if the evidence furnished is sufficient to prove 
the point involved.
(c)	Acceptability of photocopies.  Photocopies of 
documents necessary to establish birth, death, marriage, 
or relationship under the provisions of §§ 3.205 through 
3.215 of this part are acceptable evidence if the 
Department of Veterans Affairs is satisfied that the 
copies are genuine and free from alteration.  Otherwise, 
VA may request a copy of the document certified over the 
signature and official seal of the person having custody 
of such record.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency or indemnity compensation, or pension, shall be 
fixed in accordance with the facts found but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating but only if 
proof  of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f).

38 C.F.R. § 3.114, pertaining to change of law or Department 
of Veterans Affairs issue, provides as follows:

    (a) Effective date of award. Where pension, compensation, 
dependency and indemnity compensation, or the monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.
    (1) If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.
    (2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.
    (3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

B.  Factual Background and Analysis

In a rating decision dated in June 1954 the granted 
entitlement to service connection for residuals of hepatitis, 
evaluated as 10 percent disabling, and for prostatitis, 
evaluated as non-compensably (zero percent) disabling.  The 
RO notified the veteran of those rating actions in June 1954.

In November 1955, the veteran filed VA Form 686c, Declaration 
of Marital Status, on which he stated that he married J. on 
October [redacted], 1955.  He attached a photocopy of a certificate 
of marriage which stated that he and J. were married 
according to the rite of the Roman Catholic Church on October 
[redacted], 1955.  The marriage certificate was signed by a priest.  
It was not signed under oath or official seal.

In November 1955, the veteran's only compensable service-
connected disability was residuals of hepatitis, evaluated as 
10 percent disabling, and so he was not at that time entitled 
to additional compensation for a dependent spouse pursuant to 
38 U.S.C.A. § 1115, which requires that a veteran have 
disabilities that are at least 30 percent disabling.  

A rating decision in January 1990 granted an evaluation of 20 
percent for prostatitis effective March 24, 1989, which made 
the veteran's combined service-connected rating 30 percent 
from March 24, 1989.  The RO notified the veteran of this 
rating action by letter dated in March 1990.  In that letter 
the RO requested the veteran to submit a certified copy of 
his marriage, explained that the previously-submitted 
document was a photocopy, and that for VA purposes a 
certified copy, bearing the raised seal or stamp of a 
governmental certifying official, was required.  

As of March 24, 1989, the veteran therefore became entitled 
to additional compensation for dependents, provided that he 
submitted the proof required by law and regulation.  See 
38 U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.204, 3.205 (1989).  The 
statute requires that proof of dependents be received within 
one year from the date of notification of the rating action 
in order for the award of additional compensation for a 
dependent spouse to be payable from the effective date of the 
rating action.  The veteran did not submit acceptable proof 
of dependency until August 2000.  

The veteran's representative argues that March 24, 1989, is 
the appropriate effective date for the award of additional 
benefits for his dependent spouse, and that the requisite 
proof was already of record as of March 24, 1989.  

The veteran's representative has submitted what purports to 
be a copy of the version of 38 C.F.R. § 3.204 as in effect in 
1961, after the veteran had first submitted a copy of his 
October 1955 marriage certificate.  The representative points 
out that in 1961 38 C.F.R. § 3.204(c) stated that 
"Photostats of original documents or of certified copies of 
records will be acceptable if the original would be 
acceptable."  However, as can be seen from the copy of 
38 C.F.R. § 3.205 as of 1961 which the veteran's 
representative has provided, a copy of a certification of a 
marriage by a clergyman without the clergyman's affidavit was 
not, in fact, acceptable proof of marriage, and, as a 
photocopy was not valid insofar as it was not a photocopy of 
an original certified document.  Therefore, as stated above, 
as of March 24, 1989, the date of the veteran's combined 
30 percent rating, proof of dependents as required by law and 
regulation had not been received.

Subsequent to the rating action of January 1990, which 
granted a combined service connected rating of 30 percent 
from March 24, 1989, the regulation 38 C.F.R. § 3.204 was 
amended to permit a written statement by a claimant as proof 
of marriage, provided that the statement included the month 
and year and place of the marriage and the full name of the 
claimant's spouse.  See 61 Fed. Reg. 56626 (Nov. 4, 1996).  
The Board finds that the amendment of 38 C.F.R. § 3.204 in 
1996 was a liberalizing VA issue.  Under 38 C.F.R. § 3.114, 
if his claim for additional compensation for a dependent 
spouse had been reviewed at his request within one year of 
the effective date of the liberalizing VA issue, the 
additional compensation may have been authorized from the 
effective date of the VA issue, but no such request was 
received from the veteran within the time permitted.

On August 14, 2000, the veteran filed VA Form 21-686c, 
Declaration of Status of Dependents, on which he stated that 
he married J. on October [redacted], 1955, in Cleveland, Ohio.  He 
attached another copy of the marriage certificate which he 
had first provided to VA in 1955.  The veteran's statement of 
August 14, 2000, complied with the requirements of amended 
38 C.F.R. § 3.204 and was thus acceptable proof of marriage.  
The veteran's claim for additional compensation for a 
dependent spouse was reviewed at his request more than one 
year after the effective date of the liberalizing VA issue, 
and so the additional compensation for the veteran's spouse 
may be authorized for a period of one year prior to the date 
of receipt of his request, or August 14, 1999, which is the 
effective date assigned by the RO for the grant of additional 
compensation for the veteran's spouse.  Absent evidence of 
the RO's earlier receipt of acceptable proof of the claimed 
dependency, entitlement to an earlier effective date is not 
established.


ORDER

A notice of disagreement with a January 11, 2001, 
determination, which assigned an effective date for a grant 
of additional compensation for a dependent spouse, was timely 
filed.

Entitlement to an effective date earlier than August 14, 
1999, for a grant of additional compensation for a dependent 
spouse is denied.




REMAND

The Board notes that a rating decision in November 2001 
granted entitlement to service connection for bilateral 
hearing loss, with an evaluation of 30 percent, effective 
October 23, 2000.  That rating decision also granted 
entitlement to service connection for an anxiety disorder and 
tinnitus and to a TDIU effective February 25, 1994.  In 
February 2002, the veteran's representative filed a notice of 
disagreement with those determinations.  She argued that an 
informal claim for service connection for anxiety disorder, 
hearing loss, and tinnitus had been filed in May 1989 and 
that a claim for TDIU had been filed in July 1989.  A rating 
decision in July 2002 granted an effective date of March 24, 
1989, for the grants of service connection for anxiety 
disorder and tinnitus, which satisfied the veteran's appeal 
on those two issues.  In July 2002, the RO furnished the 
veteran and his representative a statement of the case on the 
issue of entitlement to an earlier effective date for the 
grant of TDIU.  The RO has not, however, furnished a 
statement of the case on the issue of entitlement to an 
earlier effective date for the grant of service connection 
for bilateral hearing loss.  Appropriate remand action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for bilateral hearing loss.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The matter of entitlement to an earlier 
effective date for the grant of a TDIU is deferred pending 
the requested remand action.

Accordingly, this case is hereby REMANDED for the following:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which addressed the effective date of the 
grant of service connection for bilateral 
hearing loss.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  Thereafter the RO should readjudicate 
the matter of entitlement to an earlier 
effective date for the grant of a TDIU, 
with consideration of the entire record, 
to include any other RO determinations 
made while the case is in remand status.  
If that benefit is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
him and his attorney and they should be 
provided with an opportunity to respond 
thereto.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).  
The veteran has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



